Citation Nr: 9915574	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-40 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disability, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
January 1978.  By rating action dated in May 1995, the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, confirmed and continued a 30 percent 
evaluation for the veteran's psychiatric condition.  An 
appeal was taken from that decision.  In a May 1996 rating 
action, the veteran was determined to be incompetent for VA 
purposes.  His wife, who is the appellant in this case, was 
designated to receive his VA benefits.  In October 1998, the 
evaluation for the veteran's psychiatric condition was 
increased to 50 percent, effective in June 1995.  The 
effective date was later changed to December 14, 1994, which 
was the date the veteran had submitted a claim for an 
increased rating for the psychiatric condition.  The case is 
now before the Board for appellate consideration.

The record discloses that in an October 1997 rating action, 
the regional office denied entitlement to VA benefits under 
38 U.S.C.A. § 1151 for residuals of a heart attack claimed as 
due to VA prescribed medication.  The appellant was notified 
of that decision later that same month and did not submit an 
appeal.  A March 1999 statement by a Senior Medical 
Consultant for the appellant's representative appears to 
constitute a reopened claim for benefits under 38 U.S.C.A. 
§ 1151.  This matter is not in an appellate status and is 
referred to the regional office for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The veteran's psychiatric disability is manifested by 
symptoms including severe anxiety and depression, a severely 
constricted affect, poor memory, poor concentration, and 
sleeping difficulty with nightmares.

3.  The veteran had a myocardial infarction in July 1995 and 
had coronary artery bypass grafting.  He sustained anoxia 
with brain damage and he is currently considered incompetent 
for VA purposes.

4.  The evidence indicates that the veteran's service-
connected psychiatric condition is productive of severe 
social and industrial impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for the 
veteran's service-connected psychiatric disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1998);  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effect on and after September 1, 1989.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.



I.  Background

The veteran's service medical records reflect that he was 
seen on various occasions for anxiety, hyperventilation and 
headaches with episodes of syncope.  In a medical board 
report dated in December 1977, he was found unfit for further 
service.  His condition was diagnosed as anxiety neurosis.

The veteran's initial claim for VA disability benefits was 
submitted in March 1982.

The regional office thereafter received records from the 
St. Rita's Medical Center reflecting the veteran's treatment 
in April 1981 for migraine headaches.  He was treated at the 
Lima Memorial Hospital in April 1982 for episodes of syncope.

The veteran was afforded a VA psychiatric examination in June 
1982.  He was found to be mildly anxious, but otherwise, no 
serious psychopathology could be elicited.  His mood was 
normal and his affect was appropriate.  He was not psychotic 
and his intellectual functioning seemed to be adequate.

The veteran was also afforded a VA neurological examination 
in June 1982.  An impression was made of syncope with 
headaches, etiology not determined.  It was indicated that 
there was no evidence of hyperventilation or epilepsy.

By rating action dated in September 1982, service connection 
was established for anxiety neurosis, rated 30 percent 
disabling.

In December 1994, the veteran submitted a claim for an 
increased rating for his psychiatric condition.

The veteran was afforded a VA psychiatric examination in 
March 1995.  He complained of severe anxiety attacks that 
came and went without any warning or provocation.  He felt 
severely depressed.  He was not able to sleep.  He felt 
constantly frustrated.  He also reported severe headaches.  
It was indicated that he was constantly watching over his 
shoulder.  He had shakes and felt hopeless and helpless and 
in poor control of his life.  It was reported that he had 
been employed by an electric company and had also worked as 
an automobile mechanic and as a lifeguard.  It was reported 
that he had been self-employed from 1985 to 1993 when he 
could not work any longer and had to auction his business. 

On mental status examination, the veteran was fully oriented 
as to time, place, person and situation.  His thought process 
was integrated and there were no signs of illusions, 
delusions or hallucinations.  His mood was severely 
depressed.  His affect was extremely constricted, anxious and 
appropriate to his depressed mood.  His memory was poor for 
short-term events.  His concentration was extremely poor.  It 
was indicated that he had some startle response.  It was 
reported that he had difficulty falling asleep and would wake 
up in the middle of the night.  He had nightmares.  The 
diagnostic impressions included major depression with severe 
anxiety.  It was indicated that the Global Assessment of 
Functioning (GAF) had been 60 to 70 during the past year.  It 
was indicated that he was able to handle his own benefits and 
should be considered as competent for VA purposes.

The veteran was again afforded a VA psychiatric examination 
in January 1996.  He was accompanied to the examination by 
his wife who "couldn't let him alone."  It was indicated that 
he was not able to drive or do anything and would become 
lost.  It was stated that his memory was nonexistent and he 
was not able to make the simplest decisions.  He felt 
hopeless and helpless.  It was indicated that his sleep was 
currently good.  He had had constant headaches since his 
discharge from service.  In July 1995, he had also had chest 
pain and had been taken to the Lima Hospital Emergency Room 
for a heart attack.  He was transferred to the Good Samaritan 
Hospital where coronary artery bypass surgery was performed.  
It was indicated that since the operation, he had not had any 
headaches, but was extremely forgetful and was unable to make 
any decisions.

The examiner indicated that during the previous weekend, the 
veteran had suffered a complete change in his behavior.  He 
had become argumentative with his wife and became physically 
and verbally aggressive.  He had to be restrained by his son 
and was subsequently taken to the hospital on an emergency 
basis.  It was indicated that the veteran apparently looked 
subdued and calmer, but had a very poor memory.

On mental status examination, the veteran was able to provide 
his address and telephone number, but could not remember what 
had happened the day before or what had happened in the 
hospital the previous weekend.  It was indicated that his 
thought process was integrated, but very simple.  It was 
stated that his memory was extremely poor, and his judgment 
was impaired.  His concentration was poor.  It was indicated 
that his insight was nil.  His mood was depressed and his 
affect was somewhat anxious.

The diagnostic impression was post-traumatic stress disorder.  
It was indicated that multi-infarct dementia should be ruled 
out.  It was reported that his GAF had been 40 to 50 during 
the previous month.  It was indicated that he was not able to 
handle his benefits at the current time and should be 
considered as incompetent for VA purposes.

The regional office also received a report by the Good 
Samaritan Hospital reflecting the veteran's hospitalization 
during July and August 1995.  It was noted that he had been 
admitted to the St. Rita's Medical Center earlier in July 
1995 with severe chest pain.  An electrocardiogram had been 
diagnostic for an acute anterior wall myocardial infarction.  
He had then been transferred to the Good Samaritan Hospital.  
He underwent emergency cardiac catheterization and 
angioplasty.  Coronary artery bypass grafting was then 
performed.  It was indicated that he had a slow neurologic 
recovery that had been diagnosed as anoxic encephalopathy.

The veteran was afforded a VA neurological examination in 
October 1996.  Various findings were recorded.  The diagnoses 
included anoxic encephalopathy with a questionable history of 
cerebrovascular accident secondary to cardiac arrest.  It was 
indicated that the veteran was not competent to manage his 
own finances.

The veteran was also afforded a VA cardiovascular examination 
in October 1996.  It was noted that he had had a coronary 
artery bypass graft performed at the Good Samaritan Hospital 
in July 1995.  It was indicated that postoperatively, he had 
had a protamine reaction and cardiac arrest.  He had suffered 
some anoxic encephalopathy from the cardiac arrest.  The 
final diagnoses included coronary artery disease, status post 
coronary artery bypass graft, functional Class I.

The veteran was again afforded a VA psychiatric examination 
in November 1997.  It was reported that after service, he had 
worked mostly as a mechanic, but that he had experienced 
severe anxiety on the job.  On various occasions, he had 
passed out.  It was reported that during the mid 1980's, he 
opened up his own repair shop.  His partner had been unable 
to continue and the veteran had been unable to keep up with 
his work and finally, in 1993, had to sell his business and 
all of his equipment.  It was indicated that since that time, 
he had been unemployed and had been receiving Social Security 
disability benefits.  It was reported that he had attempted 
to go back to school in 1994 and 1995 and taken some computer 
training, but in 1995, he had had a heart attack and had 
suffered extensive brain damage secondary to anoxia.  He had 
developed memory impairment and impairment in cognition and 
attention and was not able to function in vocational 
rehabilitation and had been confined to his home.

On mental status examination, the veteran had difficulty 
following and understanding questions.  He had difficulty 
concentrating.  He had difficulty recalling things from the 
recent or distant past. It was indicated that he was easily 
agitated and when he became agitated, his concentration and 
attention further decreased.  He indicated that he felt very 
anxious around other people and since his brain damage, he 
had not been able to get out of his house or be around other 
people.  He spent most of his time with his wife and his wife 
took care of him and the household.  He reported that he felt 
depressed about his current condition.  He also felt 
hopeless.  His wife indicated that he had difficulty 
understanding other people and had become unpredictably 
violent.  The diagnostic impressions were organic mood 
disorder secondary to brain damage, generalized anxiety 
disorder and major depression.  It was noted that his 
headaches had diminished since his myocardial infarction in 
1995.

The veteran was also afforded a VA neurological examination 
in November 1997.  It was indicated that in 1995, he had 
suffered a sudden chest pain diagnosed as a heart attack and 
had had surgery that had been complicated by episodes of 
cardiac arrest from which he had recovered only partially.  
It appeared that he suffered cerebral anoxia and then had 
developed personality changes in terms of lack of 
concentration and irritability and anger outbursts, as well 
as a very poor ability to remember and retain very recent 
events.  It was reported that he had ceased to have any 
headaches or seizure-like spells since the anoxic 
encephalopathy.  It was indicated that because of his 
personality change, he had not been able to secure employment 
and was currently under assessment for appropriate vocational 
training.  Various findings were recorded on neurological 
examination.  The assessment was that he had a personality 
change, including anger outbursts plus a disturbance of 
recent memory because of anoxic encephalopathy.  It was 
indicated that the cerebral anoxia was not associated with 
the veteran's service-connected anxiety neurosis.

The regional office later received records of the veteran's 
treatment at the Tristar Community Counseling Center in 1997.  
The veteran had symptoms of anxiety, depression and anger.  
The diagnostic impressions included adjustment disorder with 
mixed anxiety and depressed mood, and vascular dementia with 
depressed mood.

There was also received a report by T. Thomas Lee, M.D., 
reflecting a January 1996 consultation with the veteran at 
the St. Rita's Medical Center.  The veteran was very calm and 
collected, but did not remember much.  There was no paranoid 
ideation or any thought disorder.  He was somewhat blunt and 
flat.  It was indicated that his remote memory was fair, but 
his recent memory was very poor.  His concentration and 
attention span were very poor.  The impressions included 
organic mental disorder, due to hypoxia and coronary artery 
disease.

The regional office later received VA outpatient treatment 
records reflecting treatment of the veteran for various 
conditions, including his psychiatric disability, from 1994 
to 1998.  Records dated prior to the veteran's heart attack 
revealed sleep difficulties, memory loss, and suicidal 
ideation without intention.  Records subsequent to the July 
1995 heart attack revealed paranoid ideation, flat affect and 
restricted affect.

The regional office also received the veteran's VA vocational 
rehabilitation folder reflecting that in the fall of 1994, he 
had begun a computer network program course at a technical 
college.  It was indicated that he would have a difficult 
time completing school due to his blackout spells.  In March 
1997, the veteran and his wife were counseled and the veteran 
complained of memory problems.  The counselor noted that the 
recent problems were due to the veteran's lack of oxygen 
following his heart surgery.  The counselor was not 
optimistic about the veteran's chances for rehabilitation. 
The records indicate that the veteran underwent a 
neuropsychological assessment examination in August 1997 to 
assist in determining his feasibility for rehabilitation.  
The veteran complained of distractibility, impaired remote 
memory and occasional stuttering.  It was indicated that his 
personality may have also changed since the heart attack, he 
was easily irritated and petulant with others. The diagnosis 
was cognitive disorder and mild neurocognitive disorder.  The 
veteran was felt to be capable of retraining, but he would 
need a quiet environment and would need to learn at his own 
pace.

II.  Analysis

The veteran's service-connected anxiety neurosis is currently 
evaluated as 50 percent disabling under the provisions of 
Diagnostic Code 9400.  The RO has considered both the former 
version of this diagnostic code as well as the amended 
version which became effective November 7, 1996.  Since the 
appeal was pending at the time the applicable regulations 
were amended, the Board will consider the claim under both 
the new and former criteria.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

A 50 percent evaluation, under the former criteria, is 
warranted for anxiety neurosis where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired and where the reliability, 
flexibility and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people is demonstrably impaired.  The 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9400, effective prior to November 1996.

A 50 percent evaluation is provided for anxiety neurosis 
under the new criteria when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is provided when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
Suicidal ideation; obsessional rituals which interfere with 
routine activity; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is provided for post-traumatic stress disorder when there is 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9400 effective in November 1996.

In this case, the record reflects that when the veteran was 
afforded the VA psychiatric examination in March 1995, which 
was prior to his July 1995 coronary artery bypass grafting 
and subsequent brain damage due to anoxia, he was found to be 
severely depressed and his affect was extremely constricted, 
anxious and appropriate to his depressed mood.  The veteran 
reported severe anxiety attacks which would begin and end 
without any warning or provocation.  He also reported severe 
headaches.  It was indicated that his memory was poor for 
short-term events and that his concentration was extremely 
poor.  It was also indicated that he had some startle 
response and had difficulty falling asleep and would awaken 
in the middle of the night.  He also reported having 
nightmares.  His condition was diagnosed as major depression 
with severe anxiety.  The symptoms of the veteran's service-
connected psychiatric disorder as described on the VA 
examination appear to have resulted in severe interpersonal 
and industrial impairment and as such would warrant 
entitlement to an evaluation of 70 percent under the 
provisions of Diagnostic Code 9400 as in effect prior to 
November 1996.  The symptoms also would warrant a 70 percent 
evaluation under the provisions of that Code that became 
effective in November 1996.

Although the Board has found the veteran's service-connected 
psychiatric disability to be severe in nature with a 
70 percent evaluation warranted for that condition, the 
evidence prior to the veteran's July 1995 brain damage does 
not establish that there were totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes so as 
to warrant entitlement to a 100 percent evaluation under the 
provisions of Diagnostic Code 9400 that were in effect prior 
to November 1996.  The evidence prior to July 1995 also does 
not show that there were symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living or disorientation as to 
time or place so as to warrant entitlement to a 100 percent 
rating under the provisions of that code that became 
effective in November 1996.  The March 1995 examination 
showed that the veteran was fully oriented as to time, place, 
person and situation.  His thought process was integrated and 
there were no signs of illusions, delusions or 
hallucinations.  He was noted to be able to handle his own 
benefits and was competent for VA purposes.

As indicated above, the veteran underwent coronary artery 
bypass grafting and subsequently suffered brain damage due to 
anoxia in July 1995.  Since that time he has suffered from a 
severe memory loss, as well as personality changes, including 
periods of unpredictable violence.  He has been determined to 
be incompetent for VA purposes.  However, the deterioration 
in the veteran's mental state has been noted by both VA and 
private physicians to be due to anoxic encephalopathy, rather 
than his service-connected psychiatric disability.  The 
medical evidence of record subsequent to July 1995 also does 
not show that the veteran meets the requirements for a 
100 percent evaluation for the service-connected psychiatric 
disability under either the current or former criteria for 
the rating of mental disorders due to his service-connected 
psychiatric disability.  Accordingly, entitlement to an 
evaluation in excess of 70 percent for the veteran's service-
connected psychiatric disability is not considered warranted.  

The Board has carefully reviewed the entire record in this 
case; however, except as to the limited extent discussed 
above, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.




ORDER

An increased rating of 70 percent for the veteran's service-
connected psychiatric disability is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals




 

